Exhibit 10.1

 

THE MIDDLEBY CORPORATION

 

FORM OF 1998 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this "Agreement"), dated as of the 8th day of
March, 2007, is entered into by and between The Middleby Corporation, a Delaware
corporation (the "Company"), Middleby Marshall Inc., a Delaware Corporation
("MMI") (together, the "Employer"), and ___________ (the "Grantee" and, together
with the Company, the "Parties").

RECITALS

Pursuant to the Company's 1998 Stock Incentive Plan (the "Plan"), the Board of
Directors of the Company (the "Board"), as the administrator of the Plan, has
determined to grant to the Grantee restricted shares of the Company's common
stock, par value $0.01 per share (the "Common Stock"), on the terms and
conditions set forth herein, and hereby grants such restricted shares.

NOW, THEREFORE, the Parties hereto agree as follows:

1.            Grant of Restricted Stock. The Grantee is entitled to _________
shares of Common Stock pursuant to the terms and conditions of this Agreement
(the "Restricted Stock") granted as of March 8, 2007, (the "Date of Grant"),
subject to the restrictions set forth below and the terms of this Agreement. The
Grantee shall not be required to pay any cash consideration in exchange for the
Restricted Shares.

 

2.

Restrictions and Restricted Period.

(a)          Restrictions. Shares of Restricted Stock granted hereunder may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
and shall be subject to a risk of forfeiture as described in Section 4 below
until the lapse of the Restricted Period (as defined below).

(b)          Restricted Period.1 The restrictions set forth above shall lapse
and the shares of Restricted Stock shall become vested and transferable
(provided, that such

_________________________

1 Note: The Restricted Stock granted to Mr. Bassoul, the Company’s Chief
Executive Officer, vests over a seven year period. One-seventh of the shares
granted to Mr. Bassoul shall vest according to the same vesting targets as set
forth above for the first five years, with the remaining two-sevenths of the
shares vesting as follows: (i) one-seventh of the shares of Common Stock shall
vest IF the average closing price of the Common Stock for a 30 day period
averages $200 or greater on or between the dates of January 1, 2013 and January
1, 2015; and (ii) one-seventh of the shares of Common Stock shall vest IF the
average closing price of the Common Stock for a 30 day period averages $200 or
greater on or between the dates of January 1, 2014 and January 1, 2016.

 

--------------------------------------------------------------------------------



transfer is otherwise in accordance with federal and state securities laws) as
to the number of shares described below on each vesting date described below:
one-fifth of the shares of Common Stock shall vest IF the average closing price
of the Common Stock for a 30 day period averages $125 or greater on or between
the dates of January 1, 2008 and January 1, 2010; one-fifth of the shares of the
Common Stock shall vest IF the average closing price of the Common Stock for a
30 day period averages $140 or greater on or between the dates of January 1,
2009 and January 1, 2011; one-fifth of the shares of the Common Stock shall vest
IF the average closing price of the Common Stock for a 30 day period averages
$155 or greater on or between the dates of January 1, 2010 and January 1, 2012;
one-fifth of the shares of the Common Stock shall vest IF the average closing
price of the Common Stock for a 30 day period averages $175 or greater on or
between the dates of January 1, 2011 and January 1, 2013; and one-fifth of the
shares of the Common Stock shall vest IF the average closing price of the Common
Stock for a 30 day period averages $200 or greater on or between the dates of
January 1, 2012 and January 1, 2014; provided that in each case that the Grantee
is employed by the Employer on such date (the "Restricted Period").
Notwithstanding the foregoing, to the extent that, as of the end of any vesting
period, the stated vesting condition has not been met, the number of shares that
could have vested as of such vesting date shall be forfeited. The number and
price of shares of Common Stock set forth in this paragraph 2(b) are subject to
adjustment in accordance with the terms of the Plan.

3.            Rights of a Stockholder. From and after the Date of Grant and for
so long as the Restricted Stock is held by or for the benefit of the Grantee,
the Grantee shall have all the rights of a stockholder of the Company with
respect to the Restricted Stock, including, but not limited to, the right to
receive dividends and the right to vote such shares. If there is any stock
dividend, stock split or other change in character or amount of the Restricted
Stock, then in such event, any and all new, substituted or additional securities
to which Grantee is entitled by reason of the Restricted Stock shall be
immediately subject to the Restrictions with the same force and effect as the
Restricted Stock subject to such Restrictions immediately before such event.

 

4.

Cessation of Employment.

(a)          Forfeiture. If the Grantee's employment with the Employer is
terminated for any reason other than those set forth in Section 4(b) of this
Agreement, then any portion of the Restricted Stock for which the Restricted
Period has not lapsed shall be forfeited to the Company without payment of any
consideration by the Company, and neither the Grantee nor any of his successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such shares of Restricted Stock.

(b)          Accelerated Vesting. If the Grantee's employment is terminated by
the Employer prior to January 1, 2012 for reasons other than Cause (as defined
in Section 8(a) below) or the Grantee terminates his employment within the
six-month period immediately following a Change in Control (as defined in
Section 8(a) below), by providing written notice of such termination to the
Employer, the Restricted Stock shall immediately vest in full.

 

 

2

 

--------------------------------------------------------------------------------



5.            Certificates. Restricted Stock granted herein may be evidenced in
such manner as the Board shall determine. If certificates representing
Restricted Stock are registered in the name of the Grantee, then the Company may
retain physical possession of the certificate until the Restricted Period has
lapsed.

6.            Legends. The Company may require, as a condition of the issuance
and delivery of certificates evidencing Restricted Stock pursuant to the terms
hereof, that the certificates bear the legend as set forth immediately below, in
addition to any other legends required under federal and state securities laws
or as otherwise determined by the Board. All certificates representing any of
the shares of Restricted Stock subject to the provisions of this Agreement shall
have endorsed thereon the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER HELD BY THE ISSUER OR ITS ASSIGNEES(S) AS SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF THE SHARES, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.

Such legend shall not be removed until such shares vest pursuant to the terms
hereof.

7.            Taxes. The Grantee shall pay to the Employer promptly upon
request, at the time the Grantee recognizes taxable income in respect to the
shares of Restricted Stock, an amount equal to the federal, state and/or local
taxes the Company determines it is required to withhold under applicable tax
laws with respect to the shares of Restricted Stock. In lieu of collecting
payment from the Grantee, the Employer may, in its discretion, distribute vested
shares of Common Stock net of the number of whole shares of Common Stock the
fair market value of which is equal to the minimum amount of federal, state and
local taxes required to be withheld under applicable tax laws. The Grantee
understands that he (and not the Company) shall be responsible for any tax
liability that may arise as a result of the transactions contemplated by this
Agreement.

 

8.

Miscellaneous.

 

(a)

Definitions. As used in this Agreement:

(i)    “Cause” shall mean gross negligence, willful misconduct, breach of
fiduciary duty involving personal profit, substance abuse, or commission of a
felony.

(ii)   “Change of Control” shall mean any twenty-five percentage point increase
in the percentage of outstanding voting securities of The Middleby Corporation
hereafter held by any person or group of persons who agree to act together for
the purpose of acquiring, holding, voting, or disposing of such voting
securities as compared to the percentage of outstanding voting securities of The
Middleby Corporation held by such person or group of persons on the date hereof.

 

 

3

 

--------------------------------------------------------------------------------



Example: On February 11, 2007 individual A owns 2.42% of the total outstanding
voting securities of The Middleby Corporation. Thereafter, individual A
commences a series of open market and private purchases, and on March 1,2007 for
the first time his holdings exceed 27.42% of the outstanding voting securities
of The Middleby Corporation. A Change of Control occurs on March 1, 2007.

(b)          Restrictions on Transfer. Shares of Restricted Stock may not be
transferred or otherwise disposed of by the Grantee, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, except as permitted by
the Committee, or by will or the laws of descent and distribution.

(c)          Compliance with Law and Regulations. The award and any obligation
of the Employer hereunder shall be subject to all applicable federal, state and
local laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. Any purported transfer or sale of the
shares of Common Stock shall be subject to restrictions on transfer imposed by
any applicable state and federal securities laws. Any transferee shall hold such
shares of Common Stock subject to all the provisions hereof and shall
acknowledge the same by signing a copy of this Agreement.

(d)          Invalid Transfers. No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the shares of Restricted Stock by any holder thereof in violation of
the provisions of this Restricted Stock Agreement shall be valid, and the
Company will not transfer any of said shares of Restricted Stock on its books or
otherwise nor will any of said shares of Restricted Stock be entitled to vote,
nor will any dividends be paid thereon, unless and until there has been full
compliance with said provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce said provisions.

(e)          Incorporation of Plan. This Agreement is made under the provisions
of the Plan (which is incorporated herein by reference) and shall be interpreted
in a manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Restricted Stock Agreement shall be
deemed to be modified accordingly.

(f)           Notices. Any notices required or permitted hereunder shall be
addressed to the Employer, at its principal offices, or to the Grantee at the
address then on record with the Employer, as the case may be, and deposited,
postage prepaid, in the United States mail. Either party may, by notice to the
other given in the manner aforesaid, change his or its address for future
notices.

(g)          Successor. This Agreement shall bind and inure to the benefit of
the Employer, its successors and assigns, and the Grantee and his or her
personal representatives and beneficiaries.

 

 

4

 

--------------------------------------------------------------------------------



(h)          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The Board shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Grantee and his personal and legal representatives in
respect of any questions arising under the Plan or this Agreement.

(i)           Amendment. This Agreement may be amended or modified by the
Employer at any time; provided that notice is provided to the Grantee in
accordance with Section 8(f); and provided further that no amendment or
modification that is adverse to the rights of the Grantee as provided by this
Agreement shall be effective unless set forth in a writing signed by the parties
hereto.

 

 

5

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

 

THE MIDDLEBY CORPORATION

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MIDDLEBY MARSHALL INC.

 

 

 

By

 

 

Name:

 

 

Title:

 

 

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

 

 

 

Grantee

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

6

 

 